Jordan, J.
— Appellant was charged by indictment, tried by a jury, and convicted of the crime of embezzlement, and over his motion for a new trial was sentenced by the court to 'pay a fine of $1, and to be imprisoned in the Indiana state prison not less than two nor more than fourteen years, disfranchised, and rendered incapable of hold-” ing any office of trust or profit for a period of one year. Erom this judgment he appeals, and the only error assigned is that the lower court erred in overruling his motion for a new trial.
At the very threshold of the consideration of the case we are met with the contention of the Attorney-General that the questions which appellant seeks to present under the ruling of the lower court upon his motion for a new trial can not be considered, for the reason that the record does not disclose that he reserved any exception to the action of the court in denying the motion for a new trial. An examination of the record verifies the statement of the Attorney-General. The rule is well affirmed that in order to be available on appeal to this court it must appear by the record that an exception was reserved by the aggrieved jaarty to the rulings of the court which he seeks to have reviewed under his motion for a new trial, and it must further appear that he reserved an exception to the overruling of the motion for a new trial. Ewbank’s Manual,' 81.
In Henley v. McNoun, 76 Ind. 380, the court said: “The only error assigned upon this record is the overruling of the motion of appellants for a new trial. The record does not show that the appellants excepted to the ruling. There is, therefore, no question before us. Buskirk’s Practice, 144, 289, and cases cited.”
*587In Fletcher v. Waring, 137 Inch 159, this court again affirmed the rule that in an appeal in which the only error assigned is the overruling of the motion for a new trial, and it is not shown hy the record that an exception was taken to such ruling, no question is before the court for decision. See, also, Coppenhaver v. State, 160 Ind. 540.
There being no error presented for review, for the reasons stated, the judgment is therefore affirmed.